Exhibit 10.54

Amended Schedule of Project Loans under the
Guaranty Bank (formerly, Guaranty Federal Bank) Master Loan Agreement which is
attached as Exhibit 10.65 to the Company's Form 10-Q for the period ending March
31, 1999, as
amended by the Second Modification attached as Exhibit 10.8 to the Company's
Form 10-Q
for the period ending June 30, 2000



 
Facility Name



 
Location

Original
Loan Amount





 
Date of Loan



Alterra Clare Bridge Cottage of Austintown

Austintown, OH

$2,555,726.00

March 26, 1999

 

 

 

 

Alterra Clare Bridge Cottage of Middletown

Middletown, OH

$2,314,985.00

March 26, 1999

 

 

 

 

Alterra Clare Bridge of Eden Prairie

Eden Prairie, MN

$5,070,914.00

January 8,1999

 

 

 

 

Alterra Clare Bridge of North Oaks

North Oaks, MN

$4,795,657.00

January 8, 1999

 

 

 

 

Alterra Clare Bridge of Olympia

Olympia, WA

$4,938,738.00

January 8, 1999

 

 

 

 

Alterra Clare Bridge of Plymouth

Plymouth, MN

$4,880,809.00

January 8, 1999

 

 

 

 

Alterra Clare Bridge of Puyallup

Puyallup, WA

$4,633,862.00

January 8, 1999

 

 

 

 

Alterra Clare Bridge of Spokane

Spokane, WA

$4,542,758.00

January 8, 1999

 

 

 

 

Alterra Sterling House of East Speedway

Tucson, AZ

$2,112,000.00

February 5, 1998

 

 

 

 

Alterra Sterling House of Merillville

Merillville, IN

$3,126,422.00

February 19, 1999

 

 

 

 

Alterra Sterling House of Mesa

Mesa, AZ

$2,344,000.00

December 22, 1997

 

 

 

 

Alterra Sterling House of Pensacola

Pensacola, FL

$2,644,000.00

January 22, 1998

 

 

 

 

Alterra Sterling House of Peoria

Peoria, AZ

$2,448,000.00

December 22, 1997

 

 

 

 

Alterra Sterling House of Portage

Portage, IN

$2,966,706.00

February 19, 1999

 

 

 

 

Alterra Sterling House of Richmond

Richmond, IN

$3,002,792.00

February 19, 1999

 

 

 

 

Alterra Sterling House of Salem

Perry, OH

$2,084,073.00

February 23, 1999

 

 

 

 

Alterra Sterling House of Westerville

Columbus, OH

$2,729,703.00

March 26, 1999

